DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 11,243,283 (the ‘283 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 are anticipated by claims 1 and 3-9 of the ‘283 patent as follows:

Claim 1 is anticipated by claim 1 of the ‘283 patent.
Claim 2 is anticipated by claim 1 of the ‘283 patent.
Claim 3 is anticipated by claim 3 of the ‘283 patent.
Claim 4 is anticipated by claim 4 of the ‘283 patent.
Claim 5 is anticipated by claim 1 of the ‘283 patent.
Claim 6 is anticipated by claim 5 of the ‘283 patent.
Claim 7 is anticipated by claim 6 of the ‘283 patent.
Claim 8 is anticipated by claim 7 of the ‘283 patent.
Claim 9 is anticipated by claim 8 of the ‘283 patent.
Claim 10 is anticipated by claim 8 of the ‘283 patent.
Claim 11 is anticipated by claim 9 of the ‘283 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 2019/0056468 to Connell (Connell) in view of US 6,515,478 to Wicklow et al. (Wicklow).

	Regarding claim 1, Connell discloses an asymmetric electromagnet system for generating an imaging magnetic field in an imaging region with an imaging isocentre, the imaging region being asymmetrically positioned within a gradient coil bore inside a magnetic resonance imaging (MRI) system during imaging, the electromagnet system comprising:
	an asymmetric gradient coil configured to generate a gradient field in the asymmetrically positioned imaging region, at least one gradient axis having the gradient field with a constant offset component such that the position at which the gradient field passes through zero is offset with respect to the imaging isocentre of the asymmetrically positioned imaging region (Connell, e.g., paragraph 28, MRI systems may incorporate the use of an asymmetric z-axis gradient coil that operates with a z-axis field offset of the gradient field; in these designs, the zero-crossing of the gradient field with respect to the z-axis may not be located along isocenter of the imaging field-of-view (FOV)).

	Connell is not relied upon as explicitly disclosing a radiofrequency (RF) compensator operatively coupled to the asymmetric gradient coil, the RF compensator configured to counteract for a change in frequency to a main magnetic field caused by the gradient field offset.

	Wicklow discloses a radiofrequency (RF) compensator operatively coupled to an asymmetric gradient coil, the RF compensator configured to counteract for a change in frequency to a main magnetic field caused by the gradient field offset (Wicklow, e.g., col. 2, line 65 to col. 3, line 4, the frequency correction value is selected dependent on a symmetry parameter, this symmetry parameter being characteristic for a symmetrical behavior of the transverse magnetic field components; thus, the behavior of the Maxwell terms given asymmetrical gradient coils can be shifted in space such that it corresponds to that of a symmetrical gradient coil; also see Fig. 2 and col. 6, line 49 to col. 7, line 36, Fig. 2 implements an RF compensator operatively coupled to the asymmetric gradient coil by virtue of inputs Gx, Gy and Gz, with the RF compensator configured to determine a correction frequency Δω; the correction frequency counteracts for a change in frequency to a main magnetic field caused by the gradient field offset; see, e.g., col. 6, lines 32-44; also see Fig. 3 col. 7, lines 36-55; also see claims 1-4; also see Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Connell to include a radiofrequency (RF) compensator operatively coupled to the asymmetric gradient coil, the RF compensator configured to counteract for a change in frequency to a main magnetic field caused by the gradient field offset.  In this way, in the manner disclosed by Wicklow, the behavior of the Maxwell terms given asymmetrical gradient coils can be shifted in space such that it corresponds to that of a symmetrical gradient coil.

	Regarding claim 2, Connell in view of Wicklow discloses wherein the asymmetric gradient coil includes an asymmetric z-gradient coil (see Connell in view of Wicklow as applied to claim 1).

	Regarding claim 5, Connell in view of Wicklow discloses wherein the RF compensator is operatively coupled to an RF transmitter and an RF receiver of the MRI system, the RF compensator being configured to counteract the change in frequency to the main magnetic field by modulating a frequency response of the RF transmitter when transmitting a pulse waveform, and of the RF receiver during signal reception (see Connell in view of Wicklow as applied to claim 1, e.g., Wicklow, Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).

	Regarding claim 6, Connell in view of Wicklow discloses wherein the RF compensator is configured to calculate a time-varying demodulation frequency based on timing, a known amount of gradient field offset per unit of control and a gradient control waveform (see Connell in view of Wicklow as applied to claim 4; also see Wicklow, e.g., Fig. 2 and col. 6, line 49 to col. 7, line 36, Fig. 2 implements an RF compensator operatively coupled to the asymmetric gradient coil by virtue of inputs Gx, Gy and Gz, with the RF compensator configured to determine a correction frequency Δω; the correction frequency counteracts for a change in frequency to a main magnetic field caused by the gradient field offset; note equation for Δω at col. 7, line 10 in particular; also see Wicklow, e.g., col. 6, dependent on the measurement parameters, or sequence parameters, the gradient amplitudes G are still used as inputs in the method at each time point of the sequence and at each correction location where the compensation is to be operative).

	Regarding claim 7, Connell in view of Wicklow discloses that the RF compensator calculates the time-varying demodulation frequency during imaging for transmission to the RF transmitter and the RF receiver (see Connell in view of Wicklow as applied to claim 1, e.g., Wicklow, Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).  Connell in view of Wicklow is not relied upon as explicitly disclosing wherein the calculated time-varying demodulation frequency is stored in memory and the RF compensator is coupled to the memory to retrieve the time-varying demodulation frequency during imaging for transmission to the RF transmitter and the RF receiver.  Use of electronic memory for storing results of calculations for subsequent retrieval and use was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the calculated time-varying demodulation frequency is stored in memory and the RF compensator is coupled to the memory to retrieve the time-varying demodulation frequency during imaging for transmission to the RF transmitter and the RF receiver does not patentably define over Connell in view of Wicklow when considered in light of the knowledge of one of ordinary skill in the art.

	Regarding claim 8, Connell in view of Wicklow discloses wherein the RF compensator is configured to calculate the time-varying demodulation frequency in real-time during imaging (see Connell in view of Wicklow as applied to claims 5-6, Wicklow, e.g., Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel; it is at least implicit in the arrangement of Connell in view of Wicklow that the time-varying demodulation frequency is calculated during imaging, e.g., during transmission and reception).

	Claim 9 recites a method for generating an imaging magnetic field in an imaging region with an imaging isocentre, the imaging region being asymmetrically positioned within a gradient coil bore inside a magnetic resonance imaging (MRI) system during imaging, the method comprising:
	generating a gradient field in the asymmetrically positioned imaging region with an asymmetric gradient coil, at least one gradient axis having the gradient field with a constant offset component whereby the position at which the gradient field passes through zero is offset with respect to the imaging isocentre of the asymmetrically positioned imaging region;
	counteracting a change in frequency to a main magnetic field caused by the gradient field offset with a radiofrequency (RF) compensator,
and is rejected over Connell in view of Wicklow for reasons analogous to those discussed above in connection with claim 1.

	Regarding claim 10, Connell in view of Wicklow discloses wherein the gradient field generated is shifted from the imaging isocentre along the z-axis (see Connell in view of Wicklow as applied to claims 10 and 1).

Claims 3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wicklow, and further in view of US 2010/0033186 to Overweg et al. (Overweg).

	Regarding claim 3, Connell in view of Wicklow is not relied upon as disclosing wherein the gradient field is offset from the imaging isocentre between 7 cm to 15 cm.  Overweg discloses the zero-level of the magnetic field gradient is vertically offset from the mechanical z-axis or isocenter of the surrounding cylindrical (B0) magnet by about 10-15 centimeters to improve efficiency of the gradient coil (Overweg, paragraph 42).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Connell in view of Wicklow such that the gradient field is offset from the imaging isocentre between 7 cm to 15 cm because offsets within this range improve gradient coil efficiency (Overweg, paragraph 42).

	Claim 11 recites wherein the gradient field is generated with an offset between 7 cm to 15 cm from the imaging isocentre and is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wicklow and Overweg for reasons identical to those set forth above in connection with claim 3.

	Regarding claim 12, Connell in view of Wicklow and Overweg discloses wherein counteracting the change in frequency to the main magnetic field comprises the RF compensator:
	modulating a frequency response of an RF transmitter when transmitting a time-varying gradient waveform, and demodulating a frequency response of an RF receiver during signal reception (see Connell in view of Wicklow and Overweg as applied to claims 9-11, e.g., Wicklow, Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).

	Regarding claim 13, Connell in view of Wicklow and Overweg discloses wherein the modulating comprises calculating a time-varying demodulation frequency from timing, a known amount of gradient field offset per unit of control and a gradient control waveform (see Connell in view of Wicklow and Overweg as applied to claims 9-12, Wicklow, e.g., Fig. 2 and col. 6, line 49 to col. 7, line 36, Fig. 2 implements an RF compensator operatively coupled to the asymmetric gradient coil by virtue of inputs Gx, Gy and Gz, with the RF compensator configured to determine a correction frequency Δω; the correction frequency counteracts for a change in frequency to a main magnetic field caused by the gradient field offset; note equation for Δω at col. 7, line 10 in particular; also see Wicklow, e.g., col. 6, dependent on the measurement parameters, or sequence parameters, the gradient amplitudes G are still used as inputs in the method at each time point of the sequence and at each correction location where the compensation is to be operative).

	Regarding claim 14, Connell in view of Wicklow and Overweg discloses that the RF compensator calculates the time-varying demodulation frequency during imaging for transmission to the RF transmitter and the RF receiver (see Connell in view of Wicklow as applied to claim 1, e.g., Wicklow, Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).  Connell in view of Wicklow and Overweg is not relied upon as explicitly disclosing wherein the modulating further comprises storing the calculated time-varying demodulation frequency in memory for retrieval by an RF compensator during imaging.  The use of memory for storing results of calculations for subsequent retrieval and use was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the modulating further comprises storing the calculated time-varying demodulation frequency in memory for retrieval by an RF compensator during imaging does not patentably define over Connell in view of Wicklow and Overweg.

	Regarding claim 15, Connell in view of Wicklow and Overweg discloses wherein the modulating comprises calculating the time-varying demodulation frequency in real-time during imaging (see Connell in view of Wicklow and Overweg as applied to claims 9-12, Wicklow, e.g., Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel; it is at least implicit in the arrangement of Connell in view of Wicklow and Overweg that the time-varying demodulation frequency is calculated during imaging, e.g., during transmission and reception).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connell in view of Wicklow, and further in view of US 2016/0178718 to Bindseil et al. (Bindseil).

	Regarding claim 4, Connell in view of Wicklow is not relied upon as explicitly disclosing wherein the asymmetric gradient coil is further configured to be force balanced.  In related art, Bindseil discloses that gradient coils are typically designed and constructed to lower net force and torque from such asymmetric designs (Bindseil, paragraph 40).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Connell in view of Wicklow such that the asymmetric gradient coil is further configured to be force balanced.  In this way, the gradient coil can be constructed to lower net force and torque that results from asymmetric designs in the manner disclosed by Bindseil.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindseil in view of Connell, and further in view of Wicklow.

	Regarding claim 16, Bindseil discloses a method of producing an asymmetric gradient coil system for generating an imaging magnetic field in an imaging region with an isocentre, the imaging region being asymmetrically positioned within a bore inside a magnetic resonance imaging (MRI) system, the steps of the method comprising:
(a) forming a coil representation of a coil surface for an asymmetric gradient coil (Bindseil, e.g., Fig. 10 and paragraph 62, step 1020; note that Fig. 10 is a method of manufacturing gradient coils 120; further note that in embodiments discussed previoiusly that gradient coils 120 may be asymmetric gradient coils; see, e.g., paragraph 39, gradient coils 120 that are asymmetric along the longitudinal (z) dimension; Bindseil therefore at least suggests that the method of Fig. 10 is applicable to the manufacture of asymmetric gradient coils);
(b) setting a plurality of magnetic field targets for the asymmetric gradient coil
(c) forming a performance functional, based on the coil representation and the plurality of magnetic field targets, for generating a current density pattern over the coil surface (Bindseil, e.g., Fig. 10 and paragraph 62, step 1060);
(d) optimizing the performance functional based on the plurality of magnetic field targets (Bindseil, e.g., Fig. 10 and paragraph 62, step 1060);
(e) generating a current density pattern over the coil surface based on the optimized performance functional (Bindseil, e.g., Fig. 10 and paragraph 62, step 1070); and
(f) obtaining coil windings from the current density pattern for the asymmetric gradient coil (Bindseil, e.g., Fig. 10 and paragraph 62, step 1070)


	Regarding step (b), Bindseil is not relied upon as explicitly disclosing in connection with step 1050 that setting a plurality of magnetic field targets (e.g., performance metric set limits) for the asymmetric gradient coil is such that the plurality of field targets including a gradient field having a constant offset component such that the position at which the gradient field passes through zero is offset with respect to the isocentre of the asymmetrically positioned imaging region.  Bindseil nonetheless discloses that the gradient coil 120 to which the process of Fig. 10 is applicable may include asymmetric gradient coils for which objects to be imaged may not be located symmetrically at the center of the gradient coils (see, Bindseil, e.g., paragraph 38), and that the asymmetry may be along the longitudinal (z) dimension (see Bindseil, e.g., paragraph 39).  Further, Connell discloses, for example, that such asymmetric z-axis gradient coils may operate with a z-axis field offset such that the zero-crossing of the gradient field with respect to the z-axis may not be located along isocenter of the imaging field-of-view (FOV) (Connell, e.g., paragraph 28).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bindseil such that setting a plurality of magnetic field targets is such that the plurality of field targets including a gradient field having a constant offset component such that the position at which the gradient field passes through zero is offset with respect to the isocentre of the asymmetrically positioned imaging region.  In this way, Bindseil’s constraints can suitably reflect the asymmetric properties such that asymmetric gradient coils of the type disclosed by Bindseil and Connell can be produced by Bindseil’s method of Fig. 10.

	Bindseil and Connell is not relied upon as explicitly disclosing (g) operatively coupling a radiofrequency (RF) compensator to the asymmetric gradient coil, the RF compensator configured in use to counteract for a change in frequency to a main magnetic field caused by the gradient field offset.

	Wicklow discloses a radiofrequency (RF) compensator operatively coupled to an asymmetric gradient coil, the RF compensator configured to counteract for a change in frequency to a main magnetic field caused by the gradient field offset (Wicklow, e.g., col. 2, line 65 to col. 3, line 4, the frequency correction value is selected dependent on a symmetry parameter, this symmetry parameter being characteristic for a symmetrical behavior of the transverse magnetic field components; thus, the behavior of the Maxwell terms given asymmetrical gradient coils can be shifted in space such that it corresponds to that of a symmetrical gradient coil; also see Fig. 2 and col. 6, line 49 to col. 7, line 36, Fig. 2 implements an RF compensator operatively coupled to the asymmetric gradient coil by virtue of inputs Gx, Gy and Gz, with the RF compensator configured to determine a correction frequency Δω; the correction frequency counteracts for a change in frequency to a main magnetic field caused by the gradient field offset; see, e.g., col. 6, lines 32-44; also see Fig. 3 col. 7, lines 36-55; also see claims 1-4; also see Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bindseil and Connell to include operatively coupling a radiofrequency (RF) compensator to the asymmetric gradient coil, the RF compensator configured in use to counteract for a change in frequency to a main magnetic field caused by the gradient field offset.  In this way, in the manner disclosed by Wicklow, the behavior of the Maxwell terms given asymmetrical gradient coils can be shifted in space such that it corresponds to that of a symmetrical gradient coil.

	Regarding claim 17, Bindseil in view of Connell and Wicklow discloses wherein the position at which the gradient field passes through zero is shifted from the isocentre is along the z-axis (see Bindseil in view of Connell and Wicklow as applied to claim 16, noting that for the asymmetric gradient coils of Bindseil in view of Connell the asymmetry may be along the longitudinal (z) dimension).

	Regarding claim 19, Bindseil in view of Connell and Wicklow as applied to claim 16 is not relied upon as explicitly disclosing wherein the performance functional further includes a balancing of Lorentz forces.  Bindseil nonetheless discloses that gradient coils 120 are typically constructed so as to reduce net force and torque experienced when they are energized (Bindseil, e.g., paragraphs 39-40) and that the performance metrics can further comprise a net force metric and/or a net torque metric (Bindseil, e.g., claim 9).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bindseil in view of Connell and Wicklow such that the performance functional further includes a balancing of Lorentz forces.  In this way, as at least suggested by Bindseil, reductions in net force and torque experienced upon energization can be obtained.

	Regarding claim 20, Bindseil in view of Connell and Wicklow discloses wherein the RF compensator is configured to counteract the change in frequency to the main magnetic field by:
	modulating a frequency response of an RF transmitter when transmitting a time-varying gradient waveform, and demodulating a frequency response of an RF receiver during signal reception (see Bindseil in view of Connell and Wicklow as applied to claim 16, e.g., Wicklow, Fig. 1 and col. 6, lines 7-27; pulse sequence and control 24 determines ω + Δω, which is supplied to high frequency generator 38 which in turn supplies the modulation frequency and the demodulation frequency for the modulator 34 in the transmission channel 12 and the demodulator 37 in the reception channel).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bindseil in view of Connell, Wicklow, and further in view of Overweg.

	Regarding claim 18, Bindseil in view of Connell and Wicklow is not relied upon as disclosing wherein the position at which the gradient field passes through zero is shifted from the isocentre by between 7 cm to 15 cm.  Overweg discloses the zero-level of the magnetic field gradient is vertically offset from the mechanical z-axis or isocenter of the surrounding cylindrical (B0) magnet by about 10-15 centimeters to improve efficiency of the gradient coil (Overweg, paragraph 42).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bindseil in view of Connell and Wicklow such that the position at which the gradient field passes through zero is shifted from the imaging isocentre by between 7 cm to 15 cm because offsets within this range improve gradient coil efficiency (Overweg, paragraph 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2010/0117648 to Riegler relates to a magnetic resonance apparatus of the type having a cylindrical gradient coil with x- and y-coils directed asymmetrically relative to a z-direction (running along a patient receptacle) of a shim coils for generation of magnetic fields serving for the homogenization coordinate system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863